                        1
                        2
                        3
                        4
                        5
                        6
                        7
                        8                                UNITED STATES DISTRICT COURT
                        9                                EASTERN DISTRICT OF CALIFORNIA
                       10 ARCH SPECIALTY INSURANCE                            Case No. 2:17-cv-00774-MCE-DB
                       11 COMPANY,
                                                                              Judge Morrison C. England
                       12                  Plaintiff,                         Magistrate Judge Deborah Barnes

                       13          v.                                         ORDER REGARDING REQUEST TO
                                                                              SEAL DOCUMENTS AND REQUEST TO
                       14 EVANSTON INSURANCE COMPANY;                         FILE REDACTED PLEADINGS OF
                            LIBERTY SURPLUS INSURANCE                         LIBERTY SURPLUS INSURANCE
                       15 CORPORATION; AND DOES 1 through 100,                CORPORATION
                          inclusive,
                       16
                       17                  Defendants.

                       18
                                   On January 9, 2019, Defendant LIBERTY SURPLUS INSURANCE COMPANY
                       19
                            (“LSIC”), pursuant L.R. 141(b), respectfully requested the Court seal communications protected
                       20
                            by the attorney-client privilege and allow LSIC to redact statements from these communications
                       21
                            included in its opposition to the motion for summary judgment of ARCH SPECIALTY
                       22
                            INSURANCE COMPANY (“Opposition”), Separate Statement of Undisputed Facts (“Separate
                       23
                            Statement”), and reply in support of its own dispositive motion (“Reply”).
                       24
                                   After considering the Request to Seal Documents and Request to File Redacted
                       25
                            Pleadings (“Request”), the Court hereby grants the Request. LSIC shall be permitted to file the
                       26
                            communications under seal and redact any statements from the communications included in its
                       27
                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP              ORDER REGARDING REQUEST TO SEAL DOCUMENTS AND REQUEST TO FILE REDACTED PLEADINGS
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                           OF LIBERTY SURPLUS INSURANCE CORPORATION
                        1 Opposition, Separate Statement, and Reply. LSIC shall also file sealed version of its
                        2 Opposition, Separate Statement, and Reply for the Court.
                        3          IT IS SO ORDERED.

                        4 Dated: January 16, 2019
                        5
                        6
                        7
                        8
                        9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP              ORDER REGARDING REQUEST TO SEAL DOCUMENTS AND REQUEST TO FILE REDACTED PLEADINGS
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                           OF LIBERTY SURPLUS INSURANCE CORPORATION
